DETAILED ACTION
Claims 1 - 12 of U.S. Application No. 17033078 filed on 09/25/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 0/25/2020, 10/15/2020, and 09/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 – 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veillette (US 3937533; Hereinafter, “Veillette”).
Regarding claim 1: Veillette discloses a thrust magnetic bearing (10) comprising: a stator (10) having a coil (N1, and/or N2); and a rotor (14), the stator (10) including a main stator magnetic-pole surface (the axial surface of the protruding portions of poles 40a, and 36b), and the rotor (14) including a main rotor magnetic-pole surface (the axial surface of the protruding portions of poles 44a, and 44b) facing the main stator magnetic-pole surface (the axial surface of the protruding portions of poles 40a, and 36b), an auxiliary stator magnetic-pole surface (38a), and an auxiliary rotor magnetic-pole surface (44c) facing the auxiliary stator magnetic-pole surface (fig. 1),

    PNG
    media_image1.png
    896
    977
    media_image1.png
    Greyscale


an electromagnetic force in a radial direction (by the magnetic flux Φ3, and Φ4 in air gap 48) is generated between the auxiliary stator magnetic-pole surface (38a) and the auxiliary rotor magnetic-pole surface (44c), and 
when the rotor (14) is displaced in the radial direction (up and down in fig. 1), a radial force (generated by the flux Φ3, and Φ4 in air gap 48) that acts on the rotor (14) between the auxiliary stator magnetic-pole surface (38a) and the auxiliary rotor magnetic-pole surface (44c) is increased in a direction of the displacement (for example, when the rotor 14 moves upwards towards the stator, the attraction between the electromagnet pole 38a, and the magnetic pole 44c increases as the rotor 14 move closer to each other in the direction of the displacement, i.e. upwards)
 and a radial force (generated by the flux Φ3, and Φ4 in air gap 48) that acts on the rotor (14) between the main stator magnetic-pole surface (the axial surface of the protruding portions of poles 40a, and 36b) and the main rotor magnetic-pole surface (the axial surface of the protruding portions of poles 44a, and 44b) is increased in a direction opposite to the direction of the displacement (for example, when the rotor 14 moves upwards towards the stator, the protruding faces of the stator poles 40a, and 36b, and the rotor poles 44a, 44b are brought out of alignment, thus the axial facing area decreasing, and the attraction between the poles decrease, therefore, the radial 
Regarding claim 2/1: Veillette discloses the limitations of claim 1 and further discloses that a facing area between the main stator magnetic-pole surface (the axial surface of the protruding portions of the poles 40a, and 36b) and the main rotor magnetic-pole surface (the axial surface of the protruding portions of the poles 40a, and 36b) changes when the rotor (14) is displaced in the radial direction (when the rotor moves up or down with respect to the orientation of fig. 1, the poles 40a, and 44b will be out or alignment, thus the facing area changes, similarly, the poles 44a, and 36b will be out or alignment, thus the facing area changes).
Regarding claim 3/2/1: Veillette discloses the limitations of claim 2 and further discloses that the facing area between the main stator magnetic-pole surface (the axial surface of the protruding portions of the poles 40a, and 36b) and the main rotor magnetic-pole surface (the axial surface of the protruding portions of the poles 40a, and 36b) is decreased as the rotor is displaced in an outward direction from a radial center side in at least a portion of a movable range in the radial direction (when the rotor moves up or down with respect to the orientation of fig. 1, the poles 40a, and 44b will be out or alignment, thus the facing area is decreased, similarly, the poles 44a, and 36b will be out or alignment, thus the facing area is decreased).
Regarding claim 4/1: Veillette discloses the limitations of claim 1 and further discloses that the main stator magnetic-pole surface (the axial surface of the protruding portions of the poles 40a, and 36b) includes a stator magnetic edge region (the annotated fig. 1 below) in which magnetic resistance changes in the radial direction 

    PNG
    media_image2.png
    985
    1857
    media_image2.png
    Greyscale

Regarding claim 5/4/1: Veillette discloses the limitations of claim 1 and further discloses that the stator magnetic edge region and the rotor magnetic edge region face each other in the axial direction (the annotated fig. 1 above).
Regarding claim 8/1: Veillette discloses the limitations of claim 1 and further discloses that the main stator magnetic-pole surface includes a stator concave portion (the magnetic edge region in the annotated fig. 1 above), and a rotor concave portion .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Veillette in view of Sakawaki et al. (US 20140234139; Hereinafter, “Sakawaki”).
Regarding claim 9/1: Veillette discloses the thrust magnetic bearing according to claim 1 but does not disclose a turbo compressor including a shaft with an impeller mounted thereon to be rotationally driven, the thrust magnetic bearing supporting the shaft in a noncontact manner.
Sakawaki discloses a turbo compressor (1; para [0023]) comprising a shaft (13) with an impeller (9; fig. 1) mounted thereon to be rotationally driven, the thrust magnetic  
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the thrust magnetic bearing of Veillette, in a turbo compressor including a shaft with an impeller mounted thereon to be rotationally driven, the thrust magnetic bearing supporting the shaft in a noncontact manner as disclosed by Sakawaki to provide a turbo compressor with a bearing having axial and radial capabilities (col. 1, lines 43-45).
Allowable Subject Matter
Claims 6 – 7, 10 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6/1: the limitations “…the rotor has a circular cylindrical shape, one end surface of the circular cylindrical shaped rotor in the axial direction includes a ring-shaped concave portion at a radial inner end portion, and a portion at an outer side in the radial direction with respect to the ring-shaped concave portion forms the main rotor magnetic-pole surface, and the stator includes a ring-shaped protruding portion, the ring-shaped protruding portion protrudes toward the rotor in the axial direction, has a radial inner end that faces a radial inner end of the main rotor magnetic-pole surface in the axial direction, has a radial outer end that faces a radial outer end of the main rotor magnetic-pole surface in the axial direction, and has a protruding end surface that forms the main stator magnetic-pole surface” in the combination as claimed are neither Claim 7 would be allowable for depending on claim 6.
Regarding claim 10/2/1: the limitations “…the rotor has a circular cylindrical shape, one end surface of the circular cylindrical shaped rotor in the axial direction includes a ring-shaped concave portion at a radial inner end portion, and a portion at an outer side in the radial direction with respect to the ring-shaped concave portion forms the main rotor magnetic-pole surface, and the stator includes a ring-shaped protruding portion, the ring-shaped protruding portion protrudes toward the rotor in the axial direction, has a radial inner end that faces a radial inner end of the main rotor magnetic-pole surface in the axial direction, has a radial outer end that faces a radial outer end of the main rotor magnetic-pole surface in the axial direction, and has a protruding end surface that forms the main stator magnetic-pole surface” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Regarding claim 11/3/2/1: the limitations “…the rotor has a circular cylindrical shape, one end surface of the circular cylindrical shaped rotor in the axial direction includes a ring-shaped concave portion at a radial inner end portion, and a portion at an outer side in the radial direction with respect to the ring-shaped concave portion forms the main rotor magnetic-pole surface, and the stator includes a ring-shaped protruding portion, the ring-shaped protruding portion protrudes toward the rotor in the axial direction, has a radial inner end that faces a radial inner end of the main rotor magnetic-pole surface in the axial direction, has a radial outer end that faces a radial outer end of the main rotor magnetic-pole surface in the axial direction, and has a protruding end 
Regarding claim 12/4/1: the limitations “…the rotor has a circular cylindrical shape, one end surface of the circular cylindrical shaped rotor in the axial direction includes a ring-shaped concave portion at a radial inner end portion, and a portion at an outer side in the radial direction with respect to the ring-shaped concave portion forms the main rotor magnetic-pole surface, the stator includes a ring-shaped protruding portion, the ring-shaped protruding portion protrudes toward the rotor in the axial direction, has a radial inner end that faces a radial inner end of the main rotor magnetic-pole surface in the axial direction, has a radial outer end that faces a radial outer end of the main rotor magnetic-pole surface in the axial direction, and has a protruding end surface that forms the main stator magnetic-pole surface, the main rotor magnetic-pole surface is formed by one planar surface that is orthogonal to the axial direction, and the main stator magnetic-pole surface is formed by one planar surface that is orthogonal to the axial direction” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832